Citation Nr: 1116250	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  07-08 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for degenerative joint disease (DJD), right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1988 to January 1992.

This matter originally comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.

The Veteran testified before a Decision Review Officer at the RO February 2008.  A transcript is of record. 

The issue on appeal was previously denied by the Board in an May 2010 decision. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Order, the Court vacated the May 2010 Board decision with respect to the claim for an increased rating for a right knee disability and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (JMR). 


FINDING OF FACT

DJD, right knee, is productive of complaints of pain, but the evidence shows flexion is limited to no worse than 80 degrees, and extension is limited by no more than 10 degrees.


CONCLUSION OF LAW

The criteria in excess of 10 percent for DJD if the right knee has not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC's 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the RO obtained a VA examination report and private treatment records.  The VA examination of March 2006, along with the private medical records and VA outpatient treatment records were associated with the record in connection with this claim.

Significantly, he has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Specifically, he also testified at a RO hearing in connection with the case in June 2008.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

The United States Court of Appeals for Veterans Claims (Court) indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).

By rating decision of November 1992, service connection was granted for a right knee injury and a noncompensable rating was granted, effective January 1992.  By rating decision of September 1996, the evaluation of the right knee was increased to 10 percent, effective July 1996.

The General Counsel held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2010).

The Veteran's right knee disability was rated under Diagnostic Code (DC) 5257 until the June 2000 RO rating decision which changed the Veteran's Diagnostic Code to 5299-5260.  In order to warrant a higher rating, the evidence must show:

X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations- not to be combined with limitation of motion (20 percent under DC 5003); ankylosis of the knee in favorable angle in full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256); dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint (20 percent under DC 5258); 	limitation of flexion to 30 degrees (20 percent under DC 5260); limitation of extension to 15 degrees (20 percent under DC 5261); malunion of the tibia and fibula, with moderate knee or ankle disability, requiring a brace (20 percent under DC 5262).

The Veteran may also be separately rated for recurrent subluxation or lateral instability under DC 5257.

Factual Background and Analysis

The Veteran claimed that his DJD of the right knee is more severe than the current evaluation reflects.

In September 2005, the Veteran underwent an Independent Medical Examination by R.H., D.O.  He reported pain in the right knee that markedly increased in intensity and as a result of his weight-bearing pain, relied upon an altered gait.  Examination of the right knee revealed surgical scars over the right knee.  He had moderate crepitation and patellar pain.  Anterior drawer sign was positive.  He had a weakness of the quadriceps and a stance phase limp to the right on a flat surface.  He did have lateral instability of the knee and subluxation of the knee.  Range of motion of the right knee showed flexion of 80 degrees and extension of -10 degrees.  The pertinent diagnosis was severe chromic permanent right knee injury.  The clinical findings included, according to the physician, substantial instability of the knee, subluxation, marked limited mobility with atrophy of the right leg and motion weakness with antalgic gait.

VA outpatient treatment records showed that the Veteran had right knee pain on and off, noting he had surgery in the past.  The September 2004 treatment note indicated that there was no new trauma to the knee.

The Veteran underwent a VA examination in March 2006.  He stated that he had been having pain, stiffness, and weakness in the right knee, which got sore all the time and sometimes was numb.  He also complained of tingling and throbbing numbness all the time mostly on the lateral side of the right knee as compared to the medial side, and also felt tingling and throbbing numbness of the right heel and big toe of the right foot.  He also felt weakness of the right knee.  He had pain all the time at the level of 7-8/10.  He took medication for the pain and he was able to tolerate the pain and he said there was no limitation of motion or functional impairment during the flare-up of the right knee pain.  He was able to drive, able to work, and able to walk about a mile before his right knee gave him problems.  There was no effect on his daily activities or occupation because of his right knee.  He related that he was a maintenance man at the Postal Service and stated that he could not do much because of the pain.  He stated that he was not able to exercise or run.  He could not put weight on the right knee.  He used a stationary bicycle to do exercise.  Examination of the right knee showed no swelling, edema, or effusion.  There was no instability or weakness.  There was mild tenderness present on both sides of the right knee.  There was no redness or heat.  There was no abnormal movement or guarding of the movement.  There was no crepitus noticed on repetitive movements of the right knee.  The right knee was stable.  McMurray's test, Lachmann's test, and Drawer's test were all negative.  Range of motion of the right knee was flexion of 0 to 100 degrees without pain and to 110 degrees with pain. Extension was 0 degrees.  There was no incoordination noticed.  There was no abnormal weight bearing.  There were no calluses or abnormal shoe wear pattern.  There was no limitation because of weakness, fatigue, or repetitive use. X-rays of the right knee showed postoperative and degenerative changes.  The pertinent diagnosis was mild DJD of the right knee with 0 to mild loss of function due to pain.

A June 2006 opinion by R.H., D.O., referred to his September 2005 examination report which indicated that there was clinical examination conducted revealing evidence of marked mobility limitation, atrophy, crepitation and subluxation.  Although the report indicates that the Veteran was afforded an outpatient evaluation on May 8, 2006, at which time a physical examination reportedly was performed, no specific physical examination findings pertaining to the knee are noted to have been obtained on that date.  

September and October 2006 medical notes from M.C., DO indicated that the Veteran was receiving treatment for his right knee pain.  In September 2006, he complained of swelling of the right knee with standing, squatting, and walking making the pain worse.  Rest and ice made it better.  He tried to use a brace but it did very little.  He had no obvious ligamentous laxity.  He had an injection in the right knee.  In October 2006, he stated that his knee was feeling much better and he was able to squat and kneel down after his injection a couple of weeks prior to the examination.  He still had some numbness and tingling, especially in his right foot.  The impression was DJD of the right knee improved with Cortisone injection.

The Veteran testified before a hearing officer at the RO in June 2008.  He stated that he always had swelling and stiffness in the right knee.  He related an increase in use of pain medication because he had pain in the knee and was unable to stand up straight or walk.  He stated that he was leaning when he was driving.  He testified that there was a lot of popping and locking of the knee, but he took Glucosamine and it helped.  He also complained of give way and that he wore a knee brace and had used crutches.  He testified he could do no jumping and running but could bend down if he was holding on to something to squat.

After a careful review of the medical evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's right knee disability is not warranted.

First, although the Veteran has been diagnosed with arthritis of the right knee, he did not have two or more major joints, or two or more minor joint groups, with occasional incapacitating exacerbations shown to warrant a 20 percent rating.  For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee and ankle are considered major joints.  See 38 C.F.R. § 4.45(f) (2010).  Only the Veteran's right knee had been found to have arthritis.  Therefore, a 20 percent rating is not warranted under DC 5003.

Next, the objective evidence must show ankylosis in favorable angle in full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).  As set forth above, the X-rays taken did not show ankylosis of the right knee.  Moreover, range of motion findings do not support ankylosis.  As such, the evidence does not show that a higher rating under DC 5256 is warranted.

Further, the Board notes that the evidence does not show the Veteran's right knee has cartilage dislocation, a threshold component necessary to receive a rating pursuant to DC 5258.  As such, a rating under DC 5258 for his right knee is not for application.

With regards to an increased rating available for limitation of motion under DCs 5260 and 5261, the Board notes that the Veteran's September 2005 private examination reported range of motion of flexion of 80 degrees and extension of -10 degrees.  A March 2006 VA examination right knee range of motion was reported from 0 to 110 degrees with pain.  Flexion of 0 to 140 degrees and extension to 0 degrees are considered anatomically normal.  38 C.F.R. § 4.71a, Plate II.

While some limitation of flexion was noted in both examinations, the evidence does not support a rating in excess of 10 percent under DCs 5260 and 5261 for his right knee disability.  Flexion of the right knee has not been shown to be limited to 30 degrees in order to warrant a 20 percent rating under DC 5260.  In fact, under the rating criteria, the limitation of flexion would not even warrant a 10 percent rating.  Likewise, as the medical evidence showed that he had only 10 degrees lack of extension, the criteria for higher rating under DC 5261 are not met.

Under DC 5262, a malunion of the tibia and fibula requiring a brace warrants a 20 percent evaluation if there is a moderate knee or ankle disability.  As neither examination noted malunion of the tibia or fibula of the right knee, this diagnostic code is not for application.

Further, in order to warrant a separate rating, the objective evidence must show recurrent subluxation or lateral instability.  In this case, the only objective finding of instability or subluxation was found in a September 2005 private examination report.  Although the private physician also submitted an opinion dated in June 2006 including findings of instability, the opinion referred to the findings of the September 2005 private examination without conducting a new physical examination and confirming those findings.  The March 2006 VA examination report and September 2006 medical note by M. C., D.O. showed no evidence of either recurrent subluxation or lateral instability and the private physician noted there was no obvious ligamentous laxity.  As the Veteran has only one finding of instability, and two subsequent findings of no ligamentous laxity or instability, the Board has determined the preponderance of the evidence is against finding of recurrent instability.  As such, the preponderance of the evidence weighs against a separate rating for recurrent subluxation or lateral instability under DC 5257.

In this case, the Board acknowledges the Veteran's complaints of pain in his right knee, his limitation on standing, running, or walking.  However, even considering pain, the evidence still does not show a limitation of motion that more nearly approximates the criteria for the next higher rating.

In conclusion, the Board finds that the Veteran's right knee disability has not manifested symptomatology that more nearly approximates the criteria required for a rating in excess of 10 percent.

The Board has also considered the Veteran's statements that his right knee disability is worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39- 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his DJD of the right knee according to the appropriate diagnostic codes.

Such competent evidence concerning the nature and extent of the Veteran's hypertension and right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings address the criteria under which the disabilities are evaluated.

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeals are denied.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, there is no evidence of marked interference with the Veteran's employment or frequent periods of hospitalization that indicate that referral for an extraschedular evaluation is warranted.  Specifically, there is no evidence of hospitalization as a result of his aforementioned service-connected right knee DJD and no documentation that either disability specifically affects his ability to be employed.  The Veteran is employed as a maintenance employee for the Postal Service.

Moreover, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provides for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted for his claimed service-connected DJD right knee increased rating.

In sum, the competent evidence does not show that the Veteran's symptomatology of his right knee DJD warrants increased ratings for any period on appeal.  For these reasons, the Board finds that the Veteran's disability does not meet the criteria for ratings in excess of 10 percent during any period of the increased rating claim. Therefore, the appeal is denied.


ORDER

Entitlement to an increased rating for degenerative joint disease (DJD), right knee, currently evaluated as 10 percent disabling, is denied.




____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


